Hand-Delivered

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
CIVIAL ACTION NO. 3:19-cv-00590-FDW-DSC

LEGRETTA F. CHEEK — FILED
CHARLOTTE, NC
Plaintiff,
JUL 3 1 2020
vs. US DISTRICT COURT

WESTERN DISTRICT OF NC
GURSTEL LAW FIRM, P.C.,
SHANNON N. CRANE,
WHITNEY M. JACOBSON
JESSE VASSALLO LOPEZ

Defendants.

 

 

PLAINTIFF’S MOTION TO TRANSFER

COME NOW Plaintiff Legretta F. Cheek (“Cheek”) move this Court for relief in this
Order to Transfer case number 3:19-cv-00590-FDW-DSC to United State District Court, District
of Phoenix Arizona (““USDCAZ”) for proper venue of Defendants GURSTEL LAW FIRM, P.C.,
SHANNON N. CRANE, WHITNEY M. JACOBSON, and JESSE VASSALLO LOPEZ, in
accordance to 28 U.S.C. § 1404 (a).

WHEREFORE, for the foregoing reasons and the reasons set forth in Ms. Cheek’s
Motion to Reopen filed contemporaneously herewith, which is incorporated herein by reference,
Ms. Cheek respectfully pray that the Court grant the relief sought for Motion to Transfer and for
such relief this Court deems just and proper.

Respectfully submitted this 31" day of July, 2020.

   

Bett

LeGretta F, Cheek

113 Indian Trail Rd N, Suite 100
Indian Trial, North Carolina 28079
Icheek9176@aol.com

Plaintiff pro se

 

Motion to Transfer Page 1 of 1

Case 3:19-cv-00590-FDW-DSC Document 34 Filed 07/31/20 Page 1 of 4

 
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
CIVIAL ACTION NO. 3:19-cv-00590-FD W-DSC

LEGRETTA F, CHEEK
Plaintiff,
VS.

GURSTEL LAW FIRM, P.C.,
SHANNON N. CRANE,
WHITNEY M. JACOBSON
JESSE VASSALLO LOPEZ

Defendants.

 

 

PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF MOTION TO TRANSFER

COME NOW Plaintiff Legretta F. Cheek (“Cheek”) move this Court for relief in this
Order to Transfer case number 3:19-cv-00590-FDW-DSC to United State District Court, District
of Phoenix Arizona (““USDCAZ”) for proper venue of Defendants GURSTEL LAW FIRM, P.C.,
SHANNON N. CRANE, WHITNEY M. JACOBSON, and JESSE VASSALLO LOPEZ, in
accordance to 28 U.S.C. § 1404(a).

In the United States District Court, District of Phoenix Arizona located at 401 W.
Washington Street, Suite 130, SPC 1 Phoenix, AZ 85003-2118, Ms. Cheek seeks to transfer to
this court since the Order has already acknowledged that 15 U.S.C. § 1692k(d)' subject matter
jurisdiction would be proper as well as personal jurisdiction over the Defendants in accordance
to 28 U.S.C. § 1331’. [Doc. 31 p. 5]. On December 6, 2018, Gurstel Law Firm filed a lawsuit in

the Superior Court of Arizona, County of Maricopa, titled Bank of America, N.A., Plaintiff, v.

 

*15 U.S.C. § 1692k(d) states, “An action to enforce any liability created by this subchapter may be brought in any
appropriate United States district court without regard to the amount in controversy, or in any other court of
competent jurisdiction, within one year from the date on which the violation occurs.” 15 U.S.C. § 1692k(d)

28 U.S.C. § 1331 states, “The district courts shall have original jurisdiction of all civil actions arising under the
Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

Motion to Transfer Page | of 2

Case 3:19-cv-00590-FDW-DSC Document 34 Filed 07/31/20 Page 2 of 4

 
Legretta F. Cheek, Defendant for collections of an alleged debt. [Doc. 15]. Currently, this case is
still under Appeal in Arizona.

The United States Code defines 28 U.S.C. § 1404(a): For the convenience of parties and
witnesses, in the interest of justice, a district court may transfer any civil matter to any
other district or division where it might have been brought.

The purpose of 28 U.S.C. § 1404(a) is to “prevent the waste of time, energy, and money
and to protect litigants, witnesses and the public against unnecessary inconvenience and
expense.” Van Dusen v. Barrack, 376 U.S. 612, 616 (1964) (internal citations and quotation
omitted).

Ms. Cheek recognizes her error in filing in North Carolina District Court and making a
request for this case to be transfer to USDCAZ. It was an inadvertent error since there was a lack
of access to research facility due to COVID-19. Ms. Cheek was unable to go to the law library to
get access to LexisNexis, West Law or any of those systems. Ms. Cheek’s inadvertent error
should be excusable. In addition, the Order entitled Ms. Cheek to freely re-file her complaint
within thirty (30) days of the Order. The Motion to Reopen and Motion to Transfer are filed
timely. Additionally, the action the Defendants brought against Ms. Cheek in Arizona justifies
the venue is proper to transfer said case to USDCAZ.

WHEREFORE, for the foregoing reasons and the reasons set forth in Ms. Cheek’s
Motion to Reopen filed contemporaneously herewith, which is incorporated herein by reference,
Ms. Cheek respectfully pray that the Court grant the relief sought for Motion to Transfer.

Respectfully submitted this 31" day of July, 2020.

   

LeGretta F. Cheek
113 Indian Trail Rd N, Suite 100
Indian Trial, North Carolina 28079
Icheek9176@aol.com
Plaintiff pro se

Motion to Transfer Page 2 of 2

 

Case 3:19-cv-00590-FDW-DSC Document 34 Filed 07/31/20 Page 3 of 4

 
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
CIVIL ACTION NO. 3:19-cv-00590-FD W-DSC

LEGRETTA F. CHEEK
Plaintiff,

VS.

GURSTEL LAW FIRM, P.C.,
SHANNON N. CRANE,
WHITNEY M. JACOBSON
JESSE VASSALLO LOPEZ

Defendants.

 

 

CERTIFICATE OF SERVICE

I hereby certify PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF

MOTION TO TRANSFER was hand delivered on July 31, 2020, to the United States District

Court, Western District Court of North Carolina, 401 West Trade Street, Room 216, Charlotte,

NC 28202. The Attorneys of records are served through the Clerk of Court electronic CM/ECF

system, which will send an email notification of such filing to the following attorney of record:

Caren D. Enloe

SMITH DEBNAM NARRON DRAKE
SAINTSING & MYERS LLP

P.O. Box 176010

Raleigh, NC 27619-6010

Dated: July 31, 2020.

 

Andrew D. Parker

Parker Daniels Kibort LLC
888 Colwell Building

123 North Third Street
Minneapolis, MN 55401

 

 

LeGretta F. Cheek

113 Indian Trail Rd N, Suite 100
Indian Trial, North Carolina 28079
704.578.4889
Icheek9167@aol.com

Case 3:19-cv-00590-FDW-DSC Document 34 Filed 07/31/20 Page 4 of 4

 
